Citation Nr: 9921849	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  98-08 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service-connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
November 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in April 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, which found that the veteran did not have PTSD. 


FINDINGS OF FACT

1.  In December 1981, the agency of original jurisdiction 
denied service connection for post-traumatic stress neurosis.  
In December 1981, the veteran was duly notified of the 
decision to deny service connection (for a "nervous 
condition") and did not enter notice of disagreement within 
one year.

2.  Evidence added to the record since the December 1981 
rating decision is relevant and probative and is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the veteran's claim. 

3.  The veteran has presented medical evidence of a diagnosis 
of PTSD related to combat in service. 

4.  During service the veteran engaged in combat with the 
enemy.

5.  There is credible supporting evidence that the veteran 
experienced an in-service stressor which has been linked to 
the development of PTSD.


CONCLUSIONS OF LAW

1.  The December 1981 RO decision, denying entitlement to 
service connection for post-traumatic stress neurosis, is 
final.  38 U.S.C.A. § 7105 (West 1991). 

2.  Evidence received since the December 1981 rating decision 
is new and material, and the veteran's claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (1998). 

3.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991). 

4.  The veteran's PTSD was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998). 

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1998) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir.1998).  See Elkins v. 
West, 12 Vet. App. 209, 212-213 (1999). 

In this case, as there is a prior unappealed rating decision, 
the claim may not be reopened and allowed unless new and 
material evidence is presented.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.156(a).  A December 1981 rating decision denied 
service connection for post-traumatic stress syndrome due to 
the absence of a diagnosis of PTSD.  The December 1981 rating 
decision became final when the veteran did not file a notice 
of disagreement within one year of the date that he was 
notified of the unfavorable determination.  38 U.S.C.A. 
§ 7105(b),(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).  

Since the December 1981 rating decision, the additional 
evidence added to the record includes psychological and 
psychiatric examinations reflecting a diagnosis of PTSD, 
including opinions that PTSD was based on the veteran's 
combat in service.  The evidence added to the record since 
the December 1981 rating decision is relevant and probative 
and is of sufficient significance that it must be considered 
in order to fairly decide the merits of the veteran's claim, 
and is, therefore, new and material.  The veteran's claim for 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103. 

As the evidence of record reflects medical evidence 
establishing a diagnosis of the PTSD, evidence that the in-
service stressor actually occurred (evidence of combat), and 
a medical link between current PTSD and the claimed in-
service combat stressor, the Board finds that the veteran's 
claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.304(f). 

The Board is satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  The Board notes that the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV) has been adopted by VA.  38 C.F.R. § 4.125(a)(1998).  

Turning to the merits of the veteran's claim, the evidence of 
record reflects that the veteran earned the Combat 
Infantryman Badge, thus demonstrating conclusive evidence of 
a claimed in-service stressor related to combat.  38 C.F.R. 
§ 3.304(f).  

With regard to whether the veteran has a diagnosis of PTSD, a 
psychological assessment in September 1995 entered an Axis I 
diagnosis to rule out PTSD, while a September 1996 PTSD 
examination by a VA psychologist resulted in an assessment of 
PTSD "secondary to combat experiences in the Vietnam War," 
and added that it was likely that the depression was 
secondary to the PTSD.  The stressful events relied upon in 
making this assessment included that the veteran had earned 
the Combat Infantryman Badge and had been in combat 
situations.  Additionally, a September 1998 VA examination 
report reflects a diagnosis by a VA psychiatrist of PTSD, in 
addition to other psychiatric disorders.  This examiner wrote 
that he had previously diagnosed the veteran with PTSD in 
December 1996, under the criteria of DSM-IV, based on the 
veteran's history, a psychological evaluation, and a review 
of the criteria of DSM-IV.  The PTSD diagnosis in September 
1998 was based on the veteran's report of stressful service 
as a point man on the front line of his squad for about 60 
days in Vietnam, of being airlifted from his squad several 
hours before it was attacked by enemy soldiers wherein 45 
squadmates were killed and another 45 were wounded, and 
several mortar attacks and small arms engagements.

The Board notes that there is some disagreement of record by 
other psychiatrists regarding the diagnosis of PTSD.  In a 
February 1997 VA examination report, the examining 
psychiatrist concluded that the veteran did not have PTSD.  
Another VA psychiatrist participating in the September 1998 
VA examination concluded that the veteran did not have PTSD.  
These opinions were based on the symptoms and DSM-IV 
criteria.  The February 1997 diagnosis, however, was based in 
part on the examiner's opinion that there was no clearly 
qualifying trauma.  The examiners at both examinations 
entered as part of the history that the veteran was never in 
"direct" combat, but was only subject to mortar fire and 
was frightened, was sniped at, stood guard, and went on long-
range reconnaissance patrol.  These are inaccurate histories, 
however, as the evidence of record clearly establishes that 
the veteran was engaged in combat, as evidenced by the Combat 
Infantryman Badge, and the distinction between "direct" 
combat and combat is not significant for purposes of 
adjudicating the veteran's claim.  Similarly, a February 1999 
statement by the same psychiatrists who conducted the 
September 1998 compensation examination reflects Axis I 
diagnoses which do not include PTSD.  Also, a psychological 
profile in September 1998 questioned the validity of PTSD 
scales, which were elevated, and did not include a diagnosis 
or assessment of PTSD.  

In this regard, the Board notes the conflicting medical 
etiology opinions of record.  In resolving the differing 
opinions, the Board notes that the February 1998 VA 
psychiatric opinion which diagnosed PTSD acknowledged the 
veteran had earned the Combat Infantryman Badge and had been 
in combat situations, and the examination was conducted by a 
VA psychiatrist, under the criteria of DSM-IV.  With regard 
to the February 1999 statement of diagnoses by the same 
physician which did not include a diagnosis of PTSD, the 
Board notes that the basis of this opinion, rendered nearly 
five months after the examination, is not indicated; there is 
no evidence it was based on examination or an accurate 
history, including a history which included combat.  It is 
also significant that the same examiner, based in part upon 
his own examination, and contemporaneous therewith, had 
previously entered a diagnosis of PTSD on at least two 
previous occasions, in 1998 and 1996.  

When weighed against the other opinions regarding diagnosis 
of PTSD, the Board finds that the evidence is in equipoise 
regarding whether the veteran currently has a clear diagnosis 
of PTSD.  Resolving reasonable doubt in the veteran's favor, 
the Board finds that there is a clear diagnosis of PTSD.  As 
the evidence otherwise demonstrates that the veteran engaged 
in combat, and medical diagnoses of record relate the 
veteran's currently diagnosed PTSD to his combat stressors, 
the Board finds that service connection is warranted for the 
veteran's PTSD.  See 38 C.F.R. §§ 3.102, 3.304(f).  


ORDER

Service connection for PTSD is granted.


		
	CONSTANCE B. TOBIAS	
	Member, Board of Veterans' Appeals



 

